DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 6/1/2021 has been received and considered. In the response, Applicant amended claims 21, 33 and 34 and cancelled claims 22 and 23. Therefore, claims 21 and 24 - 34 are pending. 
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 and 24 – 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghanchi (US Pub. No. 2018/0369699 A1).
As per claim 21, Ghanchi discloses a method executed by a network node in an Internet-of-Things (loT) system (see Fig. 1), the method comprising: obtaining data captured by one or more loT devices and associated with an interactive activity with which different participants interface at different sites (data is obtained by the IoT devices, bat and ball, for the virtual cricket 
As per claim 24, Ghanchi discloses the state comprises a state of the activity at a time at which the data is captured by the one or more loT devices, a state at a current time (see [0039] – [0041]).
As per claim 25, Ghanchi discloses the determining the state comprises identifying a location of one or more of the different participants in a common virtual activity space (see [0061]). 
As per claim 26, Ghanchi discloses at least two of the different sites have disparate loT device sets (see [0059] – [0063]). 
As per claim 27, Ghanchi discloses at least one of the participants interfaces with the interactive activity virtually via an input-output device (see [0066]).

As per claim 29, Ghanchi discloses the activity comprises a competition between or among a plurality of the different participants or a competition between a single participant against a benchmark or previous score (cricket match, see Fig. 2A & 2B and [0137]). 
As per claim 30, Ghanchi discloses the disparate feedback device sets comprise at least two sets of feedback devices whose included device types are non-identical (bat and glove, see [0059] – [0063] and [0090]). 
As per claim 31, Ghanchi discloses the network node comprises a plurality of network devices working in collaboration (Wearable devices, smartphones, etc can be part of the network, see [0048]). 
As per claim 32, Ghanchi discloses the loT system comprises a cloud computing system (see [0141]). 
As per claim 33, the claim is a system in which corresponds to the method of claim 1. Therefore, is rejected for the reasons set forth above. 
As per claim 33, the claim is a non-transitory computer readable recording medium in which corresponds to the method of claim 1. Therefore, is rejected for the reasons set forth above. 

Response to Arguments
Applicant's arguments filed on 6/1/2021 have been fully considered but they are not persuasive. Applicant argues that Ghanchi does not disclose the providing the one or more . 
Ghanchi discloses providing one or more feedback signals to one or more accessories in the game. The examiner considers one or more accessories as different participants device used in the game. The user may interact with the system through the accessories (e.g., by wearing or wielding one or more of the accessories) to interact with a virtual reality environment provided by the computing device.  For example, and as described in greater detail below, the accessories may include one or more haptic devices to provide, to the user, force feedback emulating a real-world sensation that the user would experience when playing a live-action sport corresponding to the type of simulated event. Therefore, the claimed rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      
/A.D/Examiner, Art Unit 3715
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715